Registration Nos. 333-124214 811-21757 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. Post Effective Amendment No.62 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.56 x (Check appropriate box or boxes) American Independence Funds Trust (Exact Name of Registrant as Specified in Charter) , MEZZANINE NEW YORK, NY 10017 (Address of Principal Executive Offices) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (646) 747-3477 ERIC RUBIN, PRESIDENT AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC , MEZZANINE NEW YORK, NY 10017 COPIES TO: JON RAND DECHERT LLP 1 NEW YORK, NY 10036-6797 It is proposed that the filing will become effective (check appropriate box) ¨ immediately upon filing pursuant to paragraph (b) of Rule 485. ¨ on pursuant to paragraph (b) of Rule 485. ¨ 60 days after filing pursuant to paragraph (a)(1) of Rule 485. ¨ on (date) pursuant to paragraph (a)(1) of Rule 485. þ 75 days after filing pursuant to paragraph (a)(2) of Rule 485. ¨ on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED.WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE.THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY JURISDICTION IN WHICH THE OFFER OR SALE IS NOT PERMITTED. Subject to Completion American Independence Funds Trust Preliminary Prospectus , 2011 Institutional Class Class A (Ticker/CUSIP) (Ticker/CUSIP) American Independence Capital Defender Fund [TBD] [TBD] NOT FDIC Insured. May lose value. No bank guarantee. The Securities and Exchange Commission has not approved or disapproved of these securities. Further, it has not determined that this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. American Independence Financial Services, LLC is a limited liability company. Inside This Prospectus The Fund Summary for the Fund includes (1) Investment Objectives/Goals; (2) Fees and Expenses of the Fund; (3) Principal Investment Strategies, Risks and Performance; (4) PortfolioManagement; (5) Purchase and Sale Information; (6) Tax Information and (7) FinancialIntermediary Compensation. FUND SUMMARY – Capital Defender Fund 2 MORE ABOUT THE FUND 6 Additional Information About the Fund’s Investment Strategies 6 Related Risks 11 Fund Management 14 INVESTING WITH THE FUND 16 Choosing a Class of Shares 16 Opening an Account 18 Exchanging Shares 19 Redeeming From Your Account 20 Other Shareholder Servicing Information 21 Calculating Share Price 24 Distribution and Service (12b-1) Fee Plan 25 Dividends, Distributions and Taxes 26 FINANCIAL HIGHLIGHTS 28 SERVICE PROVIDERS 29 NOTICE OF PRIVACY POLICY & PRACTICES 30 ADDITIONAL INFORMATION 31 The system and methods for continuously offered guaranteed fund with full and permanent allocation to risky markets investments is Protected by U.S. Patent 7,685,056; Patents Pending in the U.S. and other countries. The Notice of Privacy Policy and Practices of the Funds is included with this Prospectus, but is not considered to be a part of the Prospectus. Capital Defender Fund FUND SUMMARY Investment Objectives/Goals.
